Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2014

                                  No. 04-14-00577-CV

                 IN THE INTEREST OF J.J.C., A.C., JE.J.C., Children,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02118
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on October 3, 2014.


                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court